Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000058
                                                        17-SEP-2014
                                                        02:21 PM



                            SCWC-13-0000058


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          SHIRLEY PISO PICO,

                    Petitioner/Claimant-Appellant,


                                  vs.


         KAPIOLANI MEDICAL CENTER FOR WOMEN AND CHILDREN,
                    nka HAWAI'I PACIFIC HEALTH,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000058; CASE NO. AB2012-347)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Claimant-Appellant Shirley Piso Pico’s


Application for Writ of Certiorari, filed on August 5, 2014, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, September 17, 2014.

Shirley Piso Pico                  /s/ Mark E. Recktenwald
pro se

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson